Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-11, 13-18, 20, and 21 were previously pending and subject to a non-final Office Action having a notification date of January 12, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on April 12, 2022 (the “Amendment”) amending claims 1, 8, and 15.  The present Notice of Allowance addresses pending claims 1-4, 6-11, 13-18, 20, and 21 in the Amendment.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20, and 21 are allowed.
The following is the Examiner’s statement of reasons for allowance:
Each of independent claims 1, 8, and 15 has been amended to recite “responsive to determining the medical anomaly is occurring based on the received medical data surpassing the predetermined threshold, issuing instructions by the cloud-based service instructing the first computing device to generate a control signal to command a second computing device to perform an action to facilitate correction of the medical anomaly, wherein the second computing device is identified by performing a software interrupt to poll proximally located devices to the first computing device, classifying the proximally located devices in a proximal order, and selecting the second computing device as one of the proximally located devices classified in proximal order as a most probable device being used by the individual which is a factor in causing the medical anomaly.”  
In contrast, U.S. Patent App. Pub. No. 2014/0226529 to Harris et al. (“Harris”; the primary reference cited in the non-final Office Action) establishes communication between the heart rate monitor (first computing device) and treadmill (second computing device) and then the heart rate monitor issues a command to the treadmill to reduce speed upon the user’s heart rate exceeding a threshold.  Furthermore, Harris does not appear to disclose identifying the second device via performing a software interrupt to poll proximally located devices to the first computing device, classifying the proximally located devices in a proximal order, and selecting the second computing device as one of the proximally located devices classified in proximal order as a most probable device being used by the individual which is a factor in causing the medical anomaly.  The other references cited in the non-final Office Action also appear to be silent regarding the above limitations in combination with the other limitations of the independent claims.
Int’l Pub. No. WO 2016/037290 discloses a system for generating alerts when a user’s physiological signals exceed thresholds and adjusting the speed of a treadmill, but appears to be silent regarding: responsive to determining the medical anomaly is occurring based on the received medical data surpassing the predetermined threshold, issuing instructions by the cloud-based service instructing the first computing device to generate a control signal to command a second computing device to perform an action to facilitate correction of the medical anomaly, wherein the second computing device is identified by performing a software interrupt to poll proximally located devices to the first computing device, classifying the proximally located devices in a proximal order, and selecting the second computing device as one of the proximally located devices classified in proximal order as a most probable device being used by the individual which is a factor in causing the medical anomaly, in combination with the other limitations of the independent claims.
NPL “Comparison of linear and nonlinear feedback control of heart rate for treadmill running” discloses a system for automatically adjusting a speed of a treadmill so that a user’s heart rate tracks a particular heart rate profile, but appears to be silent regarding: responsive to determining the medical anomaly is occurring based on the received medical data surpassing the predetermined threshold, issuing instructions by the cloud-based service instructing the first computing device to generate a control signal to command a second computing device to perform an action to facilitate correction of the medical anomaly, wherein the second computing device is identified by performing a software interrupt to poll proximally located devices to the first computing device, classifying the proximally located devices in a proximal order, and selecting the second computing device as one of the proximally located devices classified in proximal order as a most probable device being used by the individual which is a factor in causing the medical anomaly, in combination with the other limitations of the independent claims.
Accordingly, claims 1-4, 6-11, 13-18, 20, and 21 are all allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 


/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686